DETAILED ACTION
Election/Restriction
A telephone call was made to Steven Hays on 3/18/22 to request an oral election to the above restriction requirement, but did not result in an election being made.  Applicant requested a written restriction requirement be mailed out.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to anthropomorphic test device, classified in G09B23/30.
II. Claims 18-21, drawn to a method for forming a pad assembly for an anthropomorphic test device , classified in G09B23/30.
III. Claims 22-23, drawn to system, classified in G09B23/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as a product and process of making said product.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of invention I can be made by another and materially different process than that required by invention II, such as 3D printing, extrusion, or carving the material of the test device and using an alternative to using slots to connect the various elements, such as mechanical fasteners or adhesive.  These examples are considered another and materially different process than the method of forming a neck portion having a neck base region and a raised neck region with the neck portion including a plurality of slots; and molding a clavicle portion onto the neck portion by injecting a material through the slots of the neck portion and forming a plurality of flanges with each respective one of the plurality of flanges mounted within a corresponding one of the plurality of slots, required by invention II.  Therefore, the inventions are distinct.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Based on the materially different subject matter of Inventions I, II, and III, identified above, examination of all three inventions would place a serious search burden on the Examiner by requiring different search strategies for each invention, including different keyword searches and different class/subclass searches for a structural model, a specific manner of making a structural model, and a virtual model. Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/             Primary Examiner, Art Unit 3715